DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-10, drawn to a composition comprising hollow particles, water, a suspending aid and a stabilizer.
Group II, claims 11-20, drawn to a method and system for treating a well.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The hollow particles:	 Applicant must elect a type of hollow particle for examination from the following:
glass;
soda lime;
borosilicate;
fly ash; or 
ceramic.
The stabilizer: Applicant must elect a specific stabilizer for examination from the following:
A non-ionic surfactant;
A latex;
An oleaginous fluid; or
Porous silica.
The suspending agent: Applicant must elect the stabilizer as one of the following:
A polymeric stabilizer (i.e., diutan gums, scleroglucan, guar gums, carragenans, xanthan gums, welan, celluloses, hydroxethyl celluloses); or 
A clay stabilizer (i.e., attapulgite, sepiolite, vermiculite, illite,muscovite, biotite, kaolinite, cookeite, halloysite, flint clay, montmorillonite, hectorite).
The treatment fluid: Applicant must elect one treatment fluid should Group II be elected from the following (as is set forth in claim 14):
A water-based drilling fluid;
A cement slurry;
A completion fluid;
A displacement fluid; or
A conformance fluid.
for each of a., b., c.  and d., as set forth above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Currently, the following claims are generic:  Claims 4-5, 10 and 12-13.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a composition that includes hollow particles, water, a suspending aid and a stabilizer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vijn et al. (US 6,814,798).  Vijn discloses the technical feature of a liquid suspension that comprises a plurality of hollow particles (col. 3, l. 8-18), water (col. 2, l. 62- col. 3, l. 2), a suspending aid (col. 3, l. 19-35) and a stabilizer selected from the group as claimed (col. 3, l. 23-27), wherein the liquid suspension is homogenous (col. 3, l. 18-22) and, as such, although unity of invention is shared a priori, unity of invention is lacking a posteriori since the aforenoted composition is not a technical feature that defines a contribution over the prior art.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


ADL
07/02/21